 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SIGI CHERIAN, et al.,                             No. 2:18-cv-1799-KJM-CKD
11                       Plaintiff,
12             v.                                       STATUS (PRETRIAL SCHEDULING)
13    HARPREET SINGH, et al.,                           ORDER
14                       Defendant.
15

16

17                  An initial scheduling conference was held in this case on November 1, 2018.

18   Stephan Brown appeared for plaintiffs; Sean Stowers appeared for defendants.

19                  Having reviewed the parties’ Joint Status Report filed on October 25, 2018, and

20   discussed a schedule for the case with counsel at the hearing, the court makes the following

21   orders:

22   I.        SERVICE OF PROCESS

23                  All named defendants have been served and no further service is permitted without

24   leave of court, good cause having been shown.

25   II.       ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS

26                  No further joinder of parties or amendments to pleadings is permitted without

27   leave of court, good cause having been shown. See Fed. R. Civ. P. 16(b); Johnson v. Mammoth

28   Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).
                                                        1
 1   III.   JURISDICTION/VENUE
 2                  Jurisdiction is predicated upon 28 U.S.C. 1332. Jurisdiction and venue are not
 3   disputed.
 4   IV.    DISCOVERY
 5                  Initial disclosures as required by Federal Rule of Civil Procedure 26(a) shall be
 6   completed by November 26, 2018. All discovery shall be completed by October 1, 2019. In this
 7   context, “completed” means that all discovery shall have been conducted so that all depositions
 8   have been taken and any disputes relative to discovery shall have been resolved by appropriate
 9   order if necessary and, where discovery has been ordered, the order has been obeyed. All
10   motions to compel discovery must be noticed on the magistrate judge’s calendar in accordance
11   with the local rules of this court. While the assigned magistrate judge reviews proposed
12   discovery phase protective orders, requests to seal or redact are decided by Judge Mueller as
13   discussed in more detail below. In addition, while the assigned magistrate judge handles
14   discovery motions, the magistrate judge cannot change the schedule set in this order, except that
15   the magistrate judge may modify a discovery cutoff to the extent such modification does not have
16   the effect of requiring a change to the balance of the schedule.
17   V.     DISCLOSURE OF EXPERT WITNESSES
18                  All counsel are to designate in writing and serve upon all other parties the name,
19   address, and area of expertise of each expert that they propose to tender at trial not later than
20   November 22, 2019. The designation shall be accompanied by a written report prepared and
21   signed by the witness. The report shall comply with Fed. R. Civ. P. 26(a)(2)(B). By December
22   20, 2019, any party who previously disclosed expert witnesses may submit a rebuttal list of expert
23   witnesses who will express an opinion on a subject covered by an expert designated by an adverse
24   party, if the party rebutting an expert witness designation has not previously retained an expert to
25   testify on that subject. The rebuttal designation shall be accompanied by a written report, which
26   shall also comply with the conditions stated above.
27                  Failure of a party to comply with the disclosure schedule as set forth above in all
28   likelihood will preclude that party from calling the expert witness at the time of trial. An expert
                                                        2
 1   witness not appearing on the designation will not be permitted to testify unless the party offering
 2   the witness demonstrates: (a) that the necessity for the witness could not have been reasonably
 3   anticipated at the time the list was proffered; (b) that the court and opposing counsel were
 4   promptly notified upon discovery of the witness; and (c) that the witness was promptly made
 5   available for deposition.
 6                  For purposes of this scheduling order, an “expert” is any person who may be used
 7   at trial to present evidence under Rules 702, 703 and 705 of the Federal Rules of Evidence, which
 8   include both “percipient experts” (persons who, because of their expertise, have rendered expert
 9   opinions in the normal course of their work duties or observations pertinent to the issues in the
10   case) and “retained experts” (persons specifically designated by a party to be a testifying expert
11   for the purposes of litigation). A party shall identify whether a disclosed expert is percipient,
12   retained, or both. It will be assumed that a party designating a retained expert has acquired the
13   express permission of the witness to be so listed. Parties designating percipient experts must state
14   in the designation who is responsible for arranging the deposition of such persons.
15                  All experts designated are to be fully prepared at the time of designation to render
16   an informed opinion, and give the bases for their opinion, so that they will be able to give full and
17   complete testimony at any deposition taken by the opposing party. Experts will not be permitted
18   to testify at trial as to any information gathered or evaluated, or opinion formed, after deposition
19   taken subsequent to designation. All expert discovery shall be completed by January 17, 2020.
20   VI.     MOTION HEARING SCHEDULE
21                  All dispositive motions, except motions for continuances, temporary restraining
22   orders or other emergency applications, shall be heard no later than February 28, 2020. The
23   parties may obtain available hearing dates by checking Judge Mueller’s page on the court’s
24   website.
25                  All purely legal issues are to be resolved by timely pretrial motions. Local Rule
26   230 governs the calendaring and procedures of civil motions; the following provisions also apply:
27                  (a)     The opposition and reply must be filed by 4:00 p.m. on the day due; and
28   /////
                                                        3
 1                  (b)     When the last day for filing an opposition brief falls on a legal holiday, the
 2   opposition brief shall be filed on the last court day immediately preceding the legal holiday.
 3   Failure to comply with Local Rule 230(c), as modified by this order, may be deemed consent to
 4   the motion and the court may dispose of the motion summarily. Brydges v. Lewis, 18 F.3d 651,
 5   652-53 (9th Cir. 1994).
 6                  The court values the importance of training young attorneys. The parties are
 7   encouraged to consider assigning oral argument to a young attorney. If a written request for oral
 8   argument is filed before a hearing, stating an attorney of four or fewer years out of law school
 9   will argue the oral argument, then the court will ordinarily hold the hearing, although the court’s
10   schedule and calendar may require the hearing to be reset. Otherwise, the court may find it
11   appropriate in some actions to submit a motion without oral argument.
12                  The court places a page limit of twenty (20) pages on all moving papers, twenty
13   (20) pages on oppositions, and ten (10) pages for replies. All requests for page limit increases
14   must be made in writing at least fourteen (14) days prior to the filing of the motion.
15                  Prior to filing a motion in a case in which the parties are represented by counsel,
16   counsel shall engage in a pre-filing meet and confer to discuss thoroughly the substance of the
17   contemplated motion and any potential resolution. Plaintiff’s counsel should carefully evaluate
18   the defendant’s contentions as to deficiencies in the complaint and in many instances the party
19   considering a motion should agree to any amendment that would cure a curable defect. Counsel
20   should discuss the issues sufficiently so that if a motion of any kind is filed, including for
21   summary judgment, the briefing is directed only to those substantive issues requiring resolution
22   by the court. Counsel should resolve minor procedural or other non-substantive matters during
23   the meet and confer. A notice of motion shall contain a certification by counsel filing the
24   motion that meet and confer efforts have been exhausted, with a brief summary of meet and
25   confer efforts.
26                  The parties are cautioned that failure to raise a dispositive legal issue that could
27   have been tendered to the court by proper pretrial motion prior to the dispositive motion cut-off
28   date may constitute waiver of such issue.
                                                         4
 1   VII.    SEALING
 2                  No document will be sealed, nor shall a redacted document be filed, without the
 3   prior approval of the court. If a document for which sealing or redaction is sought relates to the
 4   record on a motion to be decided by Judge Mueller, the request to seal or redact should be
 5   directed to her and not the assigned Magistrate Judge. All requests to seal or redact shall be
 6   governed by Local Rules 141 (sealing) and 140 (redaction); protective orders covering the
 7   discovery phase of litigation shall not govern the filing of sealed or redacted documents on the
 8   public docket. The court will only consider requests to seal or redact filed by the proponent of
 9   sealing or redaction. If a party plans to make a filing that includes material an opposing party has
10   identified as confidential and potentially subject to sealing, the filing party shall provide the
11   opposing party with sufficient notice in advance of filing to allow for the seeking of an order of
12   sealing or redaction from the court.
13   VIII.   FURTHER SCHEDULING
14                  The court will set a Final Pretrial Conference date after the resolution of any
15   dispositive motions, or passage of the dispositive motion cutoff, with a trial date being
16   determined at the pretrial conference. The parties should be prepared to confirm a trial date
17   within 60 to 120 days from the date of the final pretrial conference, and should be available for
18   trial accordingly.
19   IX.     SETTLEMENT CONFERENCE
20                  No settlement conference is currently scheduled. The parties are, however,
21   amenable to scheduling an early settlement conference before a Magistrate Judge. Given the
22   parties’ stated desire also to consent to Magistrate Judge jurisdiction, discussed below, the court
23   will defer to the Magistrate Judge for the scheduling of a settlement conference once transfer of
24   this matter is complete.
25                  Generally, once a settlement conference has been scheduled, counsel are instructed
26   to have a principal with full settlement authority present at any Settlement Conference or to be
27   fully authorized to settle the matter on any terms. Each judge has different requirements for the
28   /////
                                                         5
 1   submission of settlement conference statements; the appropriate instructions will be sent to you
 2   after the settlement judge is assigned.
 3   X.     MODIFICATION OF STATUS (PRETRIAL SCHEDULING) ORDER
 4                  The parties are reminded that pursuant to Rule 16(b) of the Federal Rules of Civil
 5   Procedure, the Status (Pretrial Scheduling) Order shall not be modified except by leave of court
 6   upon a showing of good cause. Agreement of the parties by stipulation alone does not constitute
 7   good cause. Except in extraordinary circumstances, unavailability of witnesses or counsel does
 8   not constitute good cause. Upon the transfer of this matter to the Magistrate Judge, modification
 9   of this scheduling order shall be at the discretion of the Magistrate Judge.
10   XI.    OBJECTIONS TO STATUS (PRETRIAL SCHEDULING) ORDER
11                  This scheduling order will become final without further order of the court unless
12   objections are filed within fourteen (14) calendar days of service of this Order.
13   XII.   CONSENT TO PROCEED BEFORE THE MAGISTRATE
14                  As represented at the scheduling conference, the parties’ wish to consent to have
15   this matter proceed in its entirety before the Magistrate Judge. The parties were directed to file
16   their Consent to Magistrate Judge Jurisdiction forms within seven days of the scheduling
17   conference. Plaintiffs have filed the consent form. Upon defendants’ filing of the form, the court
18   will refer the matter to the magistrate judge.
19                  IT IS SO ORDERED.
20   DATED: November 7, 2018.
21
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                        6
